Carne Large Cap Value Fund PROSPECTUS March 1, 2012 Institutional Shares (WVLIX) Investor Shares (WVLVX) The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the accuracy or adequacy of the disclosure in this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fees and Expenses 1 Principal Investment Strategies 1 Principal Investment Risks 2 Performance Information 2 Management 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Details Regarding Principal Investment Strategies and Risks 5 Additional Information Regarding Principal Investment Strategies 5 Additional Information Regarding Principal Investment Risks 6 Who May Want to Invest in the Fund 7 Management 8 Investment Adviser 8 Portfolio Manager 9 Other Service Providers 9 Fund Expenses 9 Your Account 10 How to Contact the Fund 10 General Information 10 Choosing a Share Class 12 Buying Shares 12 Selling Shares 15 Retirement Accounts 17 Other Information 18 Financial Highlights 20 SUMMARY SECTION Carne Large Cap Value Fund Investment Objective The investment objective of the Carne Large Cap Value Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of the offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.95% 0.95% Distribution and/or Service (12b-1) Fees None 0.25% Other Expenses 0.78% 0.90% Total Annual Fund Operating Expenses 1.73% 2.10% Management Fees have been restated to reflect current management fee rates. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be:   1 Year 3 Years 5 Years 10 Years Institutional Shares $ 176 $ 545 $ 939 $ 2,041 Investor Shares $ 213 $ 658 $ 1,129 $ 2,431 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 72% of the average value of its portfolio. Principal Investment Strategies Under normal conditions, Carne Capital, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of its net assets (plus borrowings for investment purposes) in U.S. equity securities of large market capitalization companies and instruments that provide exposure to such securities, including common, preferred and convertible stock, warrants and depository receipts. The Adviser considers large market capitalization companies to be those with market capitalizations in the range of the Standard & Poor’s 500 Index at the time of purchase. The Fund intends to invest primarily 1 in securities that are undervalued and exhibit the likelihood of exceeding market returns. The Adviser seeks securities selling at discounts to their underlying values and then holds these securities until their market values reflect their intrinsic values. The Adviser anticipates that the Fund’s portfolio will consist of 25 to 100 positions, which may be invested in similar businesses. The Adviser may sell out of the money Standard & Poor’s 500 Composite Stock Index (the “Index” or the “S&P 500 Index”) call options as a principal investment strategy of the Fund. The Adviser believes that, over time, these S&P 500 Index options strategies will add to the performance and smooth the returns of the Fund by generating income to offset losses on portfolio securities in falling markets and limiting returns on portfolio securities to the exercise price in rising markets. In addition, the Fund may seek to achieve higher after tax returns by maximizing the amount of its long-term, relative to its short-term, gains. Principal Investment Risks The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Counterparty Risk. The Fund may enter into financial instruments or transactions with a counterparty. A counterparty may become bankrupt or otherwise fail to perform its obligations due to financial difficulties, jeopardizing the value of the Fund’s investment. Equity Risk. The Fund’s equity holdings may decline in value because of changes in price of a particular holding or a broad stock market decline. The value of a security may decline for a number of reasons which directly relate to the issuer of a security. Focused Portfolio Risk. The Fund may be over-weighted in individual securities which may have a disproportionate impact on the Fund’s NAV and total return. Index Call Option Risk. The Fund does not intend that it will contain exactly the same stocks as the S&P 500 Index and, as a result, bears a risk that the value of the securities held in the Fund may vary from the value of the S&P 500 Index and, despite complying with any applicable collateralization requirement, may result in a complete loss of principal. In addition, the value of the S&P 500 Index options written by the Fund will be affected by changes in the value and dividend rates of the stocks in that index, changes in the actual or perceived volatility of the stock market, the remaining time on the options and any reduced liquidity in the market for such options. Further, when a call option written by the Fund is exercised, the Fund is expected to forego any additional gains experienced by the index that is the subject of the option. Management Risk. The Fund is actively managed and its performance will reflect the Adviser’s ability to make investment decisions that are suited to achieving the Fund’s investment objectives. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund. Turbulence in the financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Sector Risk. The Fund’s portfolio investments may be more heavily weighted in one or more sectors or industries. Negative developments affecting those sectors or industries may result in greater market risk to the Fund than a fund that is not weighted in those sectors or industries. Value Investment Risk. The Fund may invest in securities the Adviser believes are undervalued. The value of the Fund’s shares may decline, even if stock prices generally are rising because value stocks may fall out of favor with the market or react differently to market, political and economic development. Performance Information The following chart illustrates the variability of the Institutional Share's returns as of December 31, 2011. Because the Investor Shares have higher expenses than the Institutional Shares, the performance of the Investor Shares would be lower 2 than the performance that the Institutional Shares realized for the same period. The chart and table provide some indication of the risks of investing in the Fund by showing the changes in the performance from year to year and how the Fund’s average annual returns for one year and since inception compare to the Standard & Poor's 500 Index (the “S&P 500 Index”). Updated performance information is available at www.carnecapital.com or by calling (877) 356-9055 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results. During the period shown, the highest return for a quarter was 14.02% for the quarter ended December 31, 2011, and the lowest return was -15.56% for the quarter ended September 30, 2011. Average Annual Total Returns (For the periods ended December 31, 2011)   1 Year Since Inception 11/02/09 Investor Shares - Return Before Taxes 8.01% 13.31% Institutional Shares - Return Before Taxes 8.32% 13.56% Institutional Shares - Return After Taxes on Distributions 6.56% 12.39% Institutional Shares - Return After Taxes on Distributions and Sale of Fund Shares 6.57% 11.25% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 2.11% 11.34% CBOE S&P 500 2% Out-of-the-Money BuyWrite Index (reflects no deduction for fees, expenses or taxes) 7.20% 12.02% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). 3 Management Investment Adviser. Carne Capital, LLC (the “Adviser”) is the Fund’s investment adviser. Portfolio Manager. Mr. F. Sean Bonner is the founder and Chief Investment Officer of the Adviser and has been a portfolio manager for the Fund since its inception. Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day that the New York Stock Exchange (“NYSE”) is open for business. You may purchase or redeem shares directly from the Fund by calling (877) 356-9055 (toll free) or writing to the Fund at Carne Large Cap Value Fund, P.O. Box 588, Portland, Maine 04112. You also may purchase or redeem shares of the Fund through your financial intermediary. The Fund accepts investments in the following minimum amounts:   Institutional Shares Investor Shares   Minimum Initial Investment Minimum Additional Investment Minimum Initial Investments Minimum Additional Investment Standard Accounts Retirement Accounts Tax Information Shareholders may receive distributions from the Fund, which may be taxed to shareholders other than tax-exempt investors (such as tax-deferred retirement plans and accounts) as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 4 DETAILS REGARDING PRINCIPAL INVESTMENT STRATEGIES AND RISKS Concepts to Understand Common Stock means an ownership interest in a company and usually possesses voting rights and may earn dividends. Price/Earnings Ratio means the price of a stock divided by the company’s earnings per share. Price/Book Ratio means the price of a stock divided by company’s book value per share. Value Company means a company whose market price is low relative to its financial condition, price history and/or the stock of comparable companies. Market Capitalization means the total value of all of a company’s common stock in the stock market based on the stock’s market price. Out of the Money Calls means the strike price of the underlying asset is higher than the current market price. Strike Price means the price at which a specific derivative contract can be exercised. Additional Information Regarding Principal Investment Strategies The Fund’s investment objective is non-fundamental and may be changed by the Board of Trustees without a vote of shareholders. The Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies with large market capitalizations (“80% Policy”) and instruments that provide exposure to such securities. According to Carne Capital, LLC (the “Adviser”), large market capitalization companies are those U.S. listed companies with market capitalizations that are in the range, at the time of their purchase, of those of the companies in the S&P 500 Index. The S&P 500 Index is a representative sample of 500 leading companies in leading industries of the U.S. economy. As of December 31, 2011, the market capitalizations of the companies in the S&P 500 Index ranged from $1.22 billion to $406.27 billion. The Fund will provide shareholders with 60 days’ prior written notice if it changes its 80% Policy. Equity securities include common and preferred stock, convertible securities, warrants, and depositary receipts, including American Depository Receipts (ADRs). The goal of the Fund is to construct an actively managed portfolio of large-cap companies that are undervalued and exhibit the likelihood of exceeding market returns. The Fund seeks to achieve higher after tax returns by holding securities long enough to avoid taxes on short-term capital gains. In addition, the Adviser intends to maximize the amount of long-term capital gains that the Fund recognizes, including with respect to Section 1256 contracts (the gain on which is treated as 60% long-term capital gain and 40% short-term capital gain). See “Other Information – Taxes”. The Adviser’s Process. The Adviser uses a value approach to select the Fund’s investments. Using this investment style, the Adviser seeks securities selling at discounts to their underlying values and then holds these securities until their market values reflect their intrinsic values. The Adviser uses a combination of quantitative and qualitative analysis to select the securities in which the Fund will invest. The Adviser begins with the universe of large market capitalization companies and applies a quantitative screen to reduce the number of companies eligible for investment by the Fund. The Adviser then uses a qualitative analysis to further reduce the universe of companies to between 25 and 100 in which the Fund may actually invest. The Adviser uses traditional valuation measures such as price to earnings ratios, return on assets, price-to-book ratios and other quantitative measures. The Adviser believes that insight into the value of a company is gained by looking at these fundamentals in relation to the company's balance sheet and its entire capital structure. 5 The Fund will sell call options on the S&P 500 Index with respect to a substantial portion of the Fund’s portfolio holdings to protect against a significant market decline over a short period of time. Generally, the Fund intends to sell S&P 500 Index call options that are “out-of-the-money,” meaning that the exercise price of the Index option is greater than the current cash value of the S&P 500 Index. The Fund will sell options that are exchange-listed and that are “American Style” or “European Style.” “American Style” options may be exercised at any time before the expiration date of the option. “European Style” options may only be exercised on the expiration date of the option. As the seller of an Index call option, the Fund receives cash (the premium) from the purchaser. The purchaser of the Index call option has the right to any appreciation in the value of the Index over a fixed price (the exercise price) on a certain date in the future (the expiration date). The premium, the exercise price and the market value of the Index determine the gain or loss realized by the Fund as the seller of the Index call option. The Fund, in effect, sells the potential appreciation in the value of the S&P 500 Index in exchange for the premium. If, at the expiration of the option, the purchaser exercises an Index call option sold by the Fund, the Fund will pay the purchaser the difference between the cash value of the Index and the exercise price of the Index option. The Adviser continually monitors the investments in the Fund’s portfolio to determine if there have been any fundamental changes in the companies or issuers. The Adviser may sell a security if: · The security subsequently fails to meet the Adviser’s initial investment criteria; · A more attractively priced security is found or if funds are needed for other purposes; or · The Adviser believes that the security has reached its appreciation potential. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment objective and/or strategies and invest, without limitation, in cash or high quality cash equivalents (including money market instruments, commercial paper, certificates of deposit, banker's acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund's performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Additional Information Regarding Principal Investment Risks The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Counterparty Risk. The Fund may enter into financial instruments or transactions with a counterparty. A counterparty may become bankrupt or otherwise fail to perform its obligations due to financial difficulties, jeopardizing the value of the Fund’s investment. The Fund may experience significant delays in recovering an investment in a bankruptcy or other reorganization proceeding, and recover only a limited amount or none of its investment in such circumstances. Equity Risk. The Fund’s equity holdings may decline in value because of changes in price of a particular holding or a broad stock market decline. These fluctuations could be a drastic movement or a sustained trend. The value of a security may decline for a number of reasons which directly relate to the issuer of a security, such as management performance, financial leverage and reduced demand for the issuer’s goods or services. Common stocks in general are subject to the risk of an issuer liquidating or declaring bankruptcy, in which case the claims of owners of the issuer’s debt securities and preferred stock take precedence over the claims of common stockholders. The value of convertible securities tends to decline as interest rates rise and, because of the conversion feature, tends to vary with fluctuation in the market value of the underlying securities. Focused Portfolio Risk. The Fund may be over-weighted in individual securities relative to other more diversified funds. The increase or decrease of the value of a single stock held by the Fund may have a greater impact on the Fund’s NAV and total return than if the Fund were more broadly invested. Index Call Option Risk. The purchaser of an index call option has the right to any appreciation in the value of the index over the exercise price on the expiration date. The exercise of index call options sold by the Fund will be settled in cash, and the Fund will not generally provide in advance for their potential settlement obligations by acquiring and holding the 6 underlying securities. Instead, the Fund intends to mitigate the risks of its written index call positions by holding a diversified portfolio of stocks similar to those on which the S&P 500 Index is based. However, the Fund does not intend to hold exactly the same stocks as are in the S&P 500 Index and, as a result, bears a risk that the value of the securities held in the Fund will vary from the value of the S&P 500 Index. The premium the Fund receives is the maximum profit the Fund can realize from written index options. The loss potential from writing an uncovered index option is generally unlimited. The value of index options written by the Fund, which will be priced daily, will be affected by changes in the value of and dividend rates of the securities in the index, changes in the actual or perceived volatility of the stock market and the remaining time to the options. The value of index options may be adversely affected if the market for the index options becomes less liquid or smaller. Management Risk. The Fund is actively managed, and its performance, therefore, will reflect the Adviser's ability to make investment decisions that are suited to achieving the Fund’s investment objective. Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Further, the Fund’s performance may deviate from overall market returns to a greater degree than other funds that do not employ a similar strategy. Market Events Risk. Turbulence in the financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Sector Risk. The Fund’s portfolio investments may be more heavily weighted in one or more sectors or industries. Negative developments affecting those sectors or industries, such as adverse economic, political or regulatory events, may result in greater market risk and potential losses to the Fund than a fund that is not weighted in those sectors or industries. Value Investment Risk. The Fund may invest in securities the Adviser believes are undervalued. The determination that the stock is undervalued is subjective, the market may not agree and the stock’s price may not rise to what the Adviser believes is its full value. The value of the Fund’s shares may decline, even if stock prices generally are rising because value stocks may fall out of favor with the market or react differently to market, political and economic developments. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: · Are pursuing long-term appreciation · Are willing to accept price fluctuations in your investments · Are seeking a fund that invests in large cap companies · Are willing to accept higher short-term risk The Fund may not be appropriate for you if you: · Need stability of principal · Are pursuing a short-term goal or are investing emergency reserves · Want an investment that pursues market trends or that may focus only on particular sectors 7 MANAGEMENT The Carne Large Cap Value Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund). The Board of Trustees (the “Board”) oversees the management of the Fund and meets periodically to review the Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Fund. Additional information regarding the Board and the Trust’s executive officers may be found in the Fund's Statement of Additional Information (the “SAI”), which is available from the Fund's website at www.carnecapital.com. Investment Adviser The Fund's Adviser is Carne Capital, LLC, 259 Radnor-Chester Road, Suite 210, Radnor, PA 19087. As of February 1, 2012, the Adviser had approximately $42 million of assets under management. The Adviser was formed in 2011 and is newly registered with the Securities and Exchange Commission as an investment adviser. From November 2, 2009 (commencement of operations of the Fund) through December 27, 2011, Waterville Capital, LLC (“Waterville”) served as the Fund’s investment adviser pursuant to an Investment Advisory Agreement between the Trust and Waterville (the “Original Agreement”). On December 27, 2011, the Fund’s Board terminated the Original Agreement and appointed Carne to serve as the investment adviser to the Carne Large Cap Value Fund, formerly known as the Waterville Large Cap Value Fund, pursuant to an Interim Investment Advisory Agreement (“Interim Agreement”) with the Trust on behalf of the Fund. The Interim Agreement will remain in effect until May 25, 2012, or until Fund shareholders approve a New Investment Advisory Agreement between Carne and the Trust (“New Agreement”), whichever is earlier. On January30, 2012, the Fund’s Board approved the New Agreement. Shareholders of the Fund will be asked to approve the New Agreement. A notice of a special meeting and proxy statement detailing the New Agreement are expected to be mailed to shareholders on or about March 30, 2012. If approved by the Fund’s shareholders, the New Agreement would become effective on or about May 3, 2012. On January 19, 2012, Joseph Delaney, a co-founder of Waterville, filed a complaint with the Court of Common Pleas of Delaware County, Pennsylvania naming F. Sean Bonner and Carne as defendants. The complaint alleges, among other things, that Mr. Bonner breached his fiduciary duties to Mr. Delaney and misappropriated the business opportunities belonging to Waterville by entering into the Interim Agreement. The action seeks equitable relief and damages, including the imposition of a constructive trust transferring ownership of Carne to Waterville, and prohibiting Mr. Bonner from making any transfers of assets from Carne without Mr. Delaney’s consent. The Trust has been advised by the Adviser that Mr. Bonner believes these claims to be without merit and intends to defend them vigorously. At a hearing held on January 26, 2012, in response to Mr. Delaney’s petition for temporary restraining order and for preliminary injunction, which included the imposition of a constructive trust, the Court of Common Pleas of Delaware County ordered: “…after review of the [Mr. Delaney’s] Petition filed on January 19, 2012, [Mr. Bonner’s] Response, two hours of Direct Testimony which was truncated by this Court and Argument of Counsel, the Petition is DENIED on the basis that Petitioner’s position does not establish that harm cannot be adequately compensated by damages.” The Fund is not a party to this case. Pursuant to the Advisory Agreement, the Adviser receives an advisory fee from the Fund at an annual rate equal to 0.95% of the Fund’s average annual daily net assets under the terms of the Advisory Agreement. The Adviser has contractually agreed to reduce its fee and/or reimburse Fund expenses to limit Total Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, and extraordinary expenses) of Institutional Shares and Investor Shares to 2.00% and 2.25%, respectively, through March 1, 2013 (“Expense Cap”). The Expense Cap may be changed or eliminated at any time, only with the consent of the Board. The Adviser may be reimbursed by the Fund for fees waived and expenses reimbursed by the Adviser pursuant to the Expense Cap if (1) such payment is made within three years of the fees waived or expense reimbursement (2) such payment is approved by the Board and (3) does not cause the Net Annual Fund Operating Expense of a class to exceed the Expense Cap. Net Annual Fund Operating Expenses may increase if exclusions from the Expense Cap apply. A discussion summarizing the basis on which the Board most recently approved the Investment Advisory Agreement between the Trust and the Adviser will be included in the Fund's semi-annual report for the period ending April 30, 2012. 8 Portfolio Manager Mr. F. Sean Bonner is the founder and Chief Investment Officer of the Adviser. Mr. Bonner has 18 years of experience in managing equity and equity derivatives portfolios.On a daily basis Mr. Bonner reviews the risk and performance of the Fund as well as overseeing all equity and index options trading for the Fund. Prior to managing the Fund, Mr. Bonner worked as a senior trader for Deutsche Bank in New York City in its Global Equity Derivatives division from 2005 to 2008 and as a Vice President of derivative sales from 2004 to 2005.From 1997 to 2004, Mr. Bonner founded and served as the manager of the Bonner Investment Group, which was a Philadelphia Stock Exchange and American Stock Exchange member firm specializing in proprietary option trading. He earned a B.A. from the University of Delaware, 1993 and is an officer in the United States Navy Reserve. The Fund's SAI provides additional information about the compensation of the portfolio manager, other accounts managed by the portfolio manager and the ownership of Fund shares by the portfolio manager. The Fund's SAI provides additional information about the compensation of the portfolio manager, other accounts managed by the portfolio manager and the ownership of Fund shares by the portfolio manager. Other Service Providers Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust, and supplies certain officers of the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer, Anti-Money Laundering Compliance Officer and additional compliance support personnel. Foreside Fund Services, LLC (the “Distributor”), the Trust’s principal underwriter, acts as the Trust’s distributor in connection with the offering of Fund shares. The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares. The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates. Fund Expenses The Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Fund and other series of the Trust based upon methods approved by the Board. Expenses that are directly attributable to a specific class of shares, such as distribution fees and shareholder servicing fees, are charged directly to that class. Certain service providers may reduce all or a portion of their fees and may reimburse certain expenses of the Fund. Any fee reduction or expense reimbursement may be recouped by the service provider for up to three subsequent fiscal years as long as the recoupment does not cause the Net Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Any agreement to reduce fees or to reimburse expenses increases the investment performance of the Fund and its applicable share classes for the period during which the reduction or reimbursement is in effect. Current Adviser fee reduction and/or expense reimbursements are reflected in the section titled “Fees and Expenses.” 9 YOUR ACCOUNT How to Contact the Fund Telephone the Fund at: (877) 356-9055 (toll free) Website Address: www.carnecapital.com Write the Fund: Carne Large Cap Value Fund P.O. Box 588 Portland, Maine 04112 Overnight Address: Carne Large Cap Value Fund c/o Atlantic Fund Services Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments): Please contact the transfer agent at (877) 356-9055 (toll free) to obtain the ABA routing number and account number for the Fund. General Information You may purchase or sell (redeem) shares of the Fund on any day that the NYSE is open for business. Under unusual circumstances, such as in the case of an emergency, the Fund may calculate its NAV and accept and process shareholder orders when the NYSE is closed. You may purchase or sell shares of the Fund at the next NAV calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or your approved broker-dealer or other financial intermediary receives your request in good order. “Good order” means that you have provided sufficient information necessary to process your request as outlined in this Prospectus, including any required signatures, documents, payment and Medallion Signature Guarantees. All requests to purchase or sell Fund shares received in good order prior to the Fund's close will receive that day's NAV. Requests received in good order after the Fund's close or on a day when the Fund does not value its shares will be processed on the next business day and will receive the next subsequent NAV. The Fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive a confirmation of each transaction and quarterly statements detailing Fund balances and all transactions completed during the prior quarter. Automatic reinvestments of distributions and systematic investments and withdrawals may be confirmed only by quarterly statement. You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Fund may temporarily suspend or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges and telephone or internet redemption privileges, if applicable. The Fund reserves the right to refuse any purchase request including, but not limited to, requests that could adversely affect the Fund or its operations. When and How NAV is Determined. Each Fund class calculates its NAV as of the close of trading on the NYSE (normally 4:00 p.m., Eastern Time) on each weekday except days when the NYSE is closed. The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday 10 in January), Presidents’ Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day. NYSE holiday schedules are subject to change without notice. The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. The NAV of each Fund class is determined by taking the market value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the class. The Fund values securities for which market quotations are readily available, including certain open-end investment companies, at current market value, except for certain short-term securities which are valued at amortized cost. Securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day. In the absence of sales, such securities are valued at the mean of the last bid and asked price. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price. Investments in other open-end registered investment companies are valued at their NAV. Market quotations may not be readily available or may be unreliable if, among other things, (1) the exchange on which a Fund portfolio security is principally traded closes early, (2) trading in a portfolio security was halted during the day and did not resume prior to the time that the Fund calculates its NAV, or (3) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time the Fund calculates its NAV. If market prices are not readily available or the Fund reasonably believes that they are unreliable, such as in the case of a security value that has been materially affected by events occurring after the relevant market closes, the Fund is required to value such securities at fair value as determined in good faith using procedures approved by the Board. The Board has delegated day-to-day responsibility for fair value determinations to a Valuation Committee, members of which are appointed by the Board. Fair valuation may be based on subjective factors and, as a result, the fair value price of a security may differ from that security’s market price and may not be the price at which the security may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Transactions Through Financial Intermediaries. The Fund has authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by the Fund (collectively, “financial intermediaries”) to accept purchase and redemption orders on the Fund's behalf. If you invest through a financial intermediary, the policies and fees of the financial intermediary may be different than the policies and fees if you had invested directly in the Fund. Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying or selling Fund shares. You should consult your broker or other representative of your financial intermediary for more information. All orders to purchase or sell shares are processed as of the next NAV calculated after the order has been received in good order by a financial intermediary. Orders are accepted until the close of trading on the NYSE every business day (normally 4:00 p.m., Eastern Time) and are processed the same day at that day’s NAV. To ensure that this occurs, the financial intermediaries are responsible for transmitting all orders to the Fund in compliance with their contractual deadlines. Payments to Financial Intermediaries. The Fund and its affiliates (at their own expense) may pay compensation to financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, recordkeeping and shareholder communication services. For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or a similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different financial intermediaries may vary. The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund. To the extent that the Fund pays all or a portion of such compensation, the payment is designed to compensate the financial intermediary for providing services that would otherwise be provided by the Fund’s transfer agent and/or administrator. 11 The Adviser or another Fund affiliate, out of its own resources, may provide additional compensation to financial intermediaries. Such compensation is sometimes referred to as “revenue sharing.” Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for shareholder servicing, marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating its salespersons with respect to Fund shares. For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses. It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares; including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund or its affiliate(s), and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund, or a certain class of shares of the Fund, over other potential investments. Similarly, the compensation may cause financial intermediaries to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program. Customer identification and verification are part of the Fund's overall obligation to deter money laundering under federal law. The Trust's Anti-Money Laundering Program is designed to prevent the Fund from being used for money laundering or the financing of terrorist activities. In this regard, the Fund reserves the right, to the extent permitted by law, (1) to refuse, cancel or rescind any purchase order or (2) to freeze any account and/or suspend account services. These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authorities or applicable law. If your account is closed at the request of governmental or law enforcement authorities, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Disclosure of Portfolio Holdings. A description of the Fund's policies and procedures with respect to the disclosure of portfolio securities is available in the Fund's SAI, which is available on the Fund's website at www.carnecapital.com. Choosing a Share Class The Fund offers two classes of shares: Institutional Shares and Investor Shares. Each class has a different combination of purchase restrictions and ongoing fees, allowing you to choose the class that best meets your needs. Institutional Shares. Institutional Shares of the Fund are designed for institutional investors (such as investment advisers, financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts. Institutional Shares are sold without the imposition of initial sales charges and are not subject to any Rule 12b-1 fees. Investor Shares. Investor Shares of the Fund are sold to retail investors who invest in the Fund directly or through a fund supermarket or other investment platform. Investor Shares are sold without the imposition of initial sales charges and are subject to a Rule 12b-1 fee of up to 0.25% of the Fund’s average daily net assets. A lower minimum initial investment is required to purchase Investor Shares.   Institutional Shares Investor Shares Minimum Initial Investment Sales Charges None None Rule 12b-1 Distribution Fees None 0.25% Buying Shares How to Make Payments. Unless purchased through a financial intermediary, all investments must be made by check, ACH or wire. All checks must be payable in U.S. dollars and drawn on U.S. financial institutions. In the absence of the granting of an exception consistent with the Trust’s Anti-Money Laundering Program, the Fund does not accept purchases made by credit card check, starter check, checks with more than one endorsement (unless the check is payable to all endorsees), cash or cash equivalents (for instance, you may not pay by money order, cashier’s check, bank draft or traveler’s check). The Fund and the Adviser also reserve the right to accept in kind contributions of securities in exchange for shares of the Fund. 12 Checks. Checks must be made payable to “Carne Large Cap Value Fund.” For individual, sole proprietorship, joint, Uniform Gifts to Minors Act (“UGMA”) and Uniform Transfers to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to “Carne Large Cap Value Fund.” A $20 charge may be imposed on any returned checks. ACH. Refers to the Automated Clearing House system maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks. Your U.S. financial institution may charge you a fee for this service. Wires. Instruct your U.S. financial institution with whom you have an account to make a federal funds wire payment to the Fund. Your U.S. financial institution may charge you a fee for this service. Minimum Investments. The Fund accepts investments in the following minimum amounts:   Institutional Shares Investor Shares   Minimum Initial Investment Minimum Additional Investment Minimum Initial Investments Minimum Additional Investment Standard Accounts Retirement Accounts The Fund reserves the right to waive minimum investment amounts, if deemed appropriate by an officer of the Trust. Registered investment advisers and financial planners may be permitted to aggregate the value of traditional or Roth IRAs in order to meet minimum investment amounts. Account Requirements. The following table describes the requirements to establish certain types of accounts in the Fund. Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person. Joint accounts have two or more owners (tenants). ·Instructions must be signed by all persons named as account owners exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and may have tax benefits. ·Depending on state laws, you may set up a custodial account under the UGMA or the UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other ·The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document that reflects the existence of the entity) and a corporate resolution or a secretary’s certificate. Trusts ·The trust must be established before an account may be opened. ·The trust should provide the first and signature pages from the trust document identifying the trustees. Account Application and Customer Identity Verification. To help the government fight the funding of terrorism and money laundering activities, federal law requires financial institutions to obtain, verify and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your first and last name, U.S. taxpayer identification number (“TIN”), physical street address, date of birth and other information or documents that will allow the Fund to identify you. If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial adviser. If the Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. 13 When your application is in good order and includes all required information, your order will normally be processed at the NAV next calculated after receipt of your application and investment amount. The Fund will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases, such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion. If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account. If your account is closed, you may realize a gain or loss on the Fund shares in the account. You will be responsible for any related taxes and will not be able to recoup any redemption fees assessed, if applicable. Policy on Prohibition of Foreign Shareholders. The Fund requires that all shareholders be U.S. persons or U.S. resident aliens with a valid TIN (or who can show proof of having applied for a TIN and commit to provide a valid TIN within 60 days) in order to open an account with the Fund. Investment Procedures. The following table describes the procedures for investing in the Fund. How to Open an Account How to Add to Your Account Through a Financial Intermediary ·Contact your financial intermediary using the method that is most convenient for you. Through a Financial Intermediary ·Contact your financial intermediary using the method that is most convenient for you. By Check ·Call or write the Fund or visit the Fund's website for an account application. ·Complete the application (and other required documents, if applicable). ·Mail us your original application (and other required documents, if applicable) and a check. By Check ·Fill out an investment slip from a confirmation or write the Fund a letter. ·Write your account number on your check. ·Mail the Fund the investment slip or your letter and the check. By Wire ·Call or write the Fund or visit the Fund's website for an account application. ·Complete the application (and other required documents, if applicable). ·Call the Fund to notify the transfer agent that you are faxing your completed application (and other required documents, if applicable). The transfer agent will assign you an account number. ·Mail the Fund your original application (and other required documents, if applicable). ·Instruct your U.S. financial institution to wire money to the Fund. By Wire ·Instruct your U.S. financial institution to wire money to the Fund. By ACH Payment (for Investor Shares only) ·Call or write the Fund or visit the Fund's website for an account application. ·Complete the application (and other required documents, if applicable). ·Call the Fund to notify the transfer agent that you are faxing your completed application (and other required documents, if applicable). The transfer agent will assign you an account number. ·Mail the Fund your original application (and other required documents, if applicable). ·The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution identified on your account application. ·ACH purchases are limited to $25,000 per day. By ACH Payment (for Investor Shares only) ·Call the Fund to request a purchase by ACH payment. ·The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution account identified on your account application. ·ACH purchases are limited to $25,000 per day. 14 Systematic Investments. You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month. Payments for systematic investments are automatically debited from your designated savings or checking account via ACH. Systematic investments must be for at least $100 per occurrence. If you wish to enroll in a systematic investment plan, complete the appropriate section on the account application. Your signed account application must be received at least three business days prior to the initial transaction. The Fund may terminate or modify this privilege at any time. You may terminate your participation in a systematic investment plan by notifying the Fund at least two days in advance of the next withdrawal. A systematic investment plan is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals. However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets. By continually investing the same amount, you will be purchasing more shares when the price is lower and fewer shares when the price is higher. Please call (877) 356-9055 (toll free) for additional information regarding systematic investment plans. Frequent Trading. Frequent trading by a Fund shareholder may pose risks to other shareholders in the Fund, including (1) the dilution of the Fund’s NAV, (2) an increase in the Fund’s expenses, and (3) interference with the portfolio manager’s ability to execute efficient investment strategies. Because of the Fund's low volatility and portfolio holdings in highly-liquid equity securities, generally the Fund is not susceptible to market timing. Accordingly, the Board has adopted a policy of not monitoring for frequent purchases and redemptions of Fund shares. Canceled or Failed Payments. The Fund accepts checks and ACH payments at full value subject to collection. If the Fund does not receive your payment for shares or you pay with a check or ACH payment that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear. You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement. The Fund and its agents have the right to reject or cancel any purchase due to non-payment. Selling Shares Redemption orders received in good order will be processed at the next calculated NAV. The right of redemption may not be suspended, except for any period during which (1) the NYSE is closed (other than customary weekend and holiday closings) or the Securities and Exchange Commission (the “SEC”) determines that trading thereon is restricted, (2) an emergency (as determined by the SEC) exists as a result of which disposal by the Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for the Fund to determine fairly the value of its net assets or (3) the SEC has entered a suspension order permit for the protection of the shareholders of the Fund. If the Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is collected, which may be up to 15 calendar days. How to Sell Shares from Your Account Through a Financial Intermediary ·If you purchased shares through your financial intermediary, your redemption order must be placed through the same financial intermediary. By Mail ·Prepare a written request including: ●your name(s) and signature(s); ●your account number; ●the Fund name and class; ●the dollar amount or number of shares you want to sell; ●how and where to send the redemption proceeds; ●a Medallion Signature Guarantee (if required); and ●other documentation (if required). ·Mail the Fund your request and documentation. 15 By Telephone ·Call the Fund with your request, unless you declined telephone redemption privileges on your account application. ·Provide the following information: ●your account number; ●the exact name(s) in which the account is registered; and ●additional form of identification. ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the U.S. financial institution identified on your account application. By Systematic Withdrawal ·Complete the systematic withdrawal section of the application. ·Attach a voided check to your application. ·Mail the completed application to the Fund. ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the U.S. financial institution identified on your account application. Wire Redemption Privileges. You may redeem your shares with proceeds payable by wire unless you declined wire redemption privileges on your account application. The minimum amount that may be redeemed by wire is $5,000. Telephone Redemption Privileges. You may redeem your shares by telephone, unless you declined telephone redemption privileges on your account application. You may be responsible for an unauthorized telephone redemption order as long as the transfer agent takes reasonable measures to verify that the order is genuine. Systematic Withdrawals. You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month. Payments for systematic withdrawals are sent by check to your address of record, or if you so designate, to your bank account by ACH payment. To establish a systematic withdrawal plan, complete the systematic withdrawal section of the account application. The plan may be terminated or modified by a shareholder or the Fund at any time without charge or penalty. You may terminate your participation in a systematic withdrawal plan at any time by contacting the Fund sufficiently in advance of the next withdrawal. A withdrawal under a systematic withdrawal plan involves a redemption of Fund shares and may result in a gain or loss for federal income tax purposes. Please call (877) 356-9055 (toll free) for additional information regarding systematic withdrawal plans. Signature Guarantee Requirements. To protect you and the Fund against fraud, signatures on certain requests must have a Medallion Signature Guarantee. A Medallion Signature Guarantee verifies the authenticity of your signature. You may obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public. Written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder are required for any of the following: · written requests to redeem $100,000 or more; · changes to a shareholder's record name or account registration; · paying redemption proceeds from an account for which the address has changed within the last 30 days; · sending redemption and distribution proceeds to any person, address or financial institution account not on record; · sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account; and · adding or changing ACH or wire instructions, the telephone redemption or exchange option or any other election in connection with your account. The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. 16 Small Account Balances. If the value of your account falls below the minimum account balances in the following table, the Fund may ask you to increase your balance. If the account value is still below the minimum balance after 60 days, the Fund may close your account and send you the proceeds. The Fund will not close your account if it falls below these amounts solely as a result of Fund performance. Minimum Account Balance Institutional Shares Investor Shares Standard Accounts Retirement Accounts Redemptions in Kind. Pursuant to an election filed with the SEC, under certain circumstances the Fund may pay redemption proceeds in portfolio securities rather than in cash. If the Fund redeems shares in this manner, the shareholder assumes the risk of a subsequent change in the market value of those securities, the costs of liquidating the securities (such as brokerage costs) and the possibility of a lack of a liquid market for those securities. Please see the SAI for more details on redemptions in kind. Lost Accounts. The transfer agent will consider your account lost if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address. When an account is lost, all distributions on the account will be reinvested in additional shares of the Fund. In addition, the amount of any outstanding check (unpaid for six months or more) and checks that have been returned to the transfer agent may be reinvested at the current NAV, and the checks will be canceled. However, checks will not be reinvested into accounts with a zero balance, but will be held in a different account. Any of your unclaimed property may be transferred to the state of your last known address if no activity occurs in your account within the time period specified by that state’s law. Distribution and Shareholder Service Fees. The Trust has adopted a Rule 12b-1 plan under which the Fund pays the Distributor a fee up to 0.25% of the average daily net assets of Investor Shares for distribution services and/or the servicing of shareholder accounts. Because the Investor Shares pay distribution fees on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. The Distributor may pay any fee received under the Rule 12b-1 plan to the Adviser or other financial intermediaries that provide distribution and shareholder services with respect to Investor Shares. In addition to paying fees under the Rule 12b-1 plan, the Fund may pay service fees to financial intermediaries for administration, recordkeeping and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Retirement Accounts You may invest in shares of the Fund through an IRA, including traditional and Roth IRAs, also known as “Qualified Retirement Accounts.” The Fund may also be appropriate for other retirement plans, such as 401(k) plans. Before investing in an IRA or other retirement plan, you should consult your tax advisor. Whenever making an investment in an IRA or other retirement plan, be sure to indicate the year to which the contribution is attributed. 17 OTHER INFORMATION Distributions and Dividend Reinvestments. The Fund declares distributions from net investment income and pays those distributions quarterly. Any net capital gain realized by the Fund will be distributed at least annually. Most investors have their income dividends and capital gain distributions (each a “distribution”) reinvested in additional shares of the Fund. If you choose this option, or if you do not indicate any choice, your distributions will be reinvested. Alternatively, you may choose to have your distributions of $10 or more sent directly to your bank account or paid to you by check. However, if a distribution is less than $10, your proceeds will be reinvested. If five or more of your distribution checks remain uncashed after 180 days, all subsequent distributions may be reinvested. For federal income tax purposes, distributions to non-qualified retirement accounts are treated the same whether they are received in cash or reinvested. Taxes. The Fund generally intends to operate in a manner such that it will not be liable for federal income or excise taxes. The Fund's distributions of net investment income and net short-term capital gain are taxable to you as ordinary income, except as noted below. The Fund's distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss), if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares. Distributions may also be subject to state and local income taxes. Some Fund distributions may also include a nontaxable return of capital. Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent they exceed your basis. A portion of the dividends paid by the Fund may be eligible for the dividends received deduction for corporate shareholders. A portion of the Fund's distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum federal income tax rate of 15% (0% for individuals in lower tax brackets) through 2012. A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met. A distribution reduces the NAV of the Fund's shares by the amount of the distribution. If you purchase shares prior to a distribution, you are taxed on the distribution even though the distribution represents a partial return of your investment. The sale (redemption) of Fund shares is generally taxable for federal income tax purposes. You will recognize a gain or loss on the transaction equal to the difference, if any, between the amount of your net redemption proceeds and your tax basis in the redeemed Fund shares. The gain or loss will be capital gain or loss if you held your Fund shares as capital assets. Any capital gain or loss will be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the redemption. Any capital loss arising from the redemption of Fund shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net capital gain distributions with respect to those shares. The Fund will be required to withhold federal income tax at the rate of 28% on all distributions and redemption proceeds (regardless of the extent to which you realize gain or loss) otherwise payable to you (if you are an individual or certain other non-corporate shareholder) if you fail to provide the Fund with your correct TIN or to make required certifications, or if you have been notified by the Internal Revenue Service (“IRS”) that you are subject to backup withholding. Backup withholding is not an additional tax, and any amounts withheld may be credited against your federal income tax liability once you provide the required information or certification. Pursuant to legislation passed by Congress in 2008, a Fund shareholder who wants to use the average cost method for determining basis with respect to Fund shares he or she acquires after December 31, 2011 (“Covered Shares”), must elect to do so in writing (which may be electronic). If a Fund shareholder fails to affirmatively elect the average cost method, the basis determination will be made in accordance with the Fund’s default method, which might be a method other than average cost. If, however, the Fund’s default method is average cost and a Fund shareholder wishes to use a different acceptable method for basis determination (e.g., a specific identification method), the shareholder may elect to do so. The basis method a Fund shareholder elects may not be changed with respect to a redemption of Covered Shares after the settlement date of the redemption. That 2008 legislation also requires that, in addition to the current requirement to report the gross proceeds from the redemption of shares, the Fund (or its administrative agent) must report to the IRS and furnish to its shareholders the basis 18 information for Covered Shares and indicate whether they had a short-term (one year or less) or long-term (more than one year) holding period. Fund shareholders should consult with their tax advisors to determine the best IRS-accepted basis method for their tax situation and to obtain more information about how the basis reporting law will apply to them. After December 31 of each year, the Fund will mail the shareholder reports containing information about the income tax classification of distributions paid during the year. For further information about the tax effects of investing in the Fund, please see the SAI and consult your tax advisor. Organization. The Trust is a Delaware statutory trust, and the Fund is a series thereof. The Fund does not expect to hold shareholders’ meetings unless required by federal or Delaware law. Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as the approval of an advisory agreement for the Fund). From time to time, large shareholders may control the Fund or the Trust. 19 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund's financial performance for the period of the Fund's operations. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions. This information has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the annual report dated October 31, 2011, which is available upon request. For the Year Ended October 31, 2011 November 2, 2009 (a) through October 31, 2010 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment income (loss)(b) ) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Net realized gain ) — Total Distributions to Shareholders ) ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN % %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income (loss) % )%(d) Net expense % %(d) Gross expense(e) % %(d) PORTFOLIO TURNOVER RATE 72 % 95 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. 20 For the Year Ended October 31, 2011 November 2, 2009 (a) through October 31, 2010 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss(b) )(c) ) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) — Net realized gain ) — Total Distributions to Shareholders ) — NET ASSET VALUE, End of Period $ $ TOTAL RETURN % %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )% )%(e) Net expense % %(e) Gross expense(f) % %(e) PORTFOLIO TURNOVER RATE 72 % 95 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Per share amount does not reflect the actual net investment income (loss) for the period because of the timing of purchases and redemptions of Investor Class shares in relation to the timing of dividends earned by the Fund. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. 21 CARNE LARGE CAP VALUE FUND INSTITUTIONAL SHARES INVESTOR SHARES FOR MORE INFORMATION Annual/Semi-Annual Reports Additional information about the Fund’s investments is available in the Fund's annual/semi-annual reports to shareholders. In the Fund's annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund's performance during its last fiscal year. Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Fund and is incorporated by reference into, and is legally part of, this Prospectus. Contacting the Fund You may obtain free copies of the annual/semi-annual reports and the SAI, request other information and discuss your questions about the Fund by contacting the Fund at: Carne Large Cap Value Fund P.O. Box 588 Portland, Maine 04112 (877) 356-9055 (toll free) The Fund's Prospectus, SAI and annual/semi-annual reports are available, without charge, on the Fund's website at: www.carnecapital.com. Securities and Exchange Commission Information You may also review and copy the Fund's annual/semi-annual reports, the SAI and other information about the Fund at the Public Reference Room of the Securities and Exchange Commission (“SEC”). The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-8090. You may obtain copies of this information, for a duplication fee, by e-mailing or writing to: Securities and Exchange Commission Public Reference Section Washington, D.C. 20549-1520 e-mail: publicinfo@sec.gov Fund information, including copies of the annual/semi-annual reports and the SAI, is available on the SEC’s website at: www.sec.gov Distributor Foreside Fund Services, LLC www.foreside.com Investment Company Act File No. 811-03023 239-PRU-0312
